Citation Nr: 1611252	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  13-11 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Theophilus Griffin, Counsel



INTRODUCTION

The Veteran had active service from August 1972 to August 1974, and his military occupational specialty was that of a field artillery crewman.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2012 and February 2015 decisions of the Nashville, Tennessee, Regional Office (RO).  

The issue of a total disability rating based on individual unemployability (TDIU) has been reasonably raised by January 16, 2015, private vocational rehabilitation examination report and opinion, documenting the Veteran's account of the impact a low back disability has on his employability, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his April 2013 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran requested a Board videoconference hearing, in connection with his appeal of the denial of respective service connection claims for bilateral hearing loss and tinnitus and he was scheduled for an appropriate hearing before a Veterans Law Judge (VLJ).  

Prior to the scheduled hearing, VA received two December 2015 statements from the Veteran's representative requesting the hearing be postponed because the Veteran would not be within the jurisdiction at the time of his scheduled hearing, which the Board finds to be good cause for rescheduling the hearing.  Because the record does not reflect any effort to reschedule the Veteran's hearing or any communication withdrawing his request and the aforementioned communications were received prior to any Board adjudication of the appeal, the Veteran's request for a hearing should be honored and the Board must remand the appeal to provide the Veteran this opportunity.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704, 20.1304 (2015).

The RO denied the Veteran's service connection claim for a low back disability in a February 2015 rating action and, in May 2015, VA received a notice of disagreement (NOD) with this determination.  The RO has yet to issue a relevant Statement of the Case (SOC), and the Board has no discretion and is obligated to remand the low back disability service connection claim to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a hearing before a Veterans Law Judge at the local VA office (videoconference hearing), in accordance with applicable laws and regulations related to the appeal of the denial of service connection for bilateral hearing loss and tinnitus.  A copy of the notice sent to the Veteran shall be associated with the claim folder.  After the hearing is conducted, the Veteran withdraws the hearing request, or he fails, without good cause, to report for the scheduled hearing, the claim folder should be returned to the Board for appellate review.

2.  Issue a Statement of the Case (SOC) with respect to the Veteran's service connection claim for a low back disability.  The SOC must include notification of the need to timely file a substantive appeal to perfect appellate review of these issues.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




